HAMITER, Justice.
Having been convicted by a jury on the charge that he “committed the theft of merchandise, to-wit: five (5) pairs of pants, of a value of Forty and No/100 ($40.00) Dollars”, and sentenced to serve a period of 12 months in the Louisiana State Penitentiary, the defendant (Fred Seller) moved for and was granted this appeal.
In the trial court appellant reserved no bills of exceptions and did not apply for a new trial. Moreover, no appearance on his behalf, either by oral argument or by brief, has been made here. Consequently, and since there is no error patent on the face of the record, the rulings appealed from cannot be disturbed. State v. Thomas, 217 La. 818, 47 So.2d 512; State v. Weaver, 222 La. 148, 62 So.2d 255; State v. Brumfield, 226 La. 103, 75 So.2d 23, and State v. Ball, 234 La. 929, 102 So.2d 219.
For the reasons assigned the conviction and sentence are affirmed.